Ellington, Chief Judge.
The Supreme Court of Georgia reversed our decision in Division 1 of Kesterson v. Jarrett, 307 Ga. App. 244 (704 SE2d 878) (2010), holding that Kyla Kesterson was improperly excluded from the courtroom during almost all of her trial, and that such constituted reversible error demanding a new trial. Kesterson v. Jarrett, 291 Ga. 380 (728 SE2d 557) (2012). Accordingly, our ruling as to that Division is vacated, and the judgment of the Supreme Court is made the judgment of this Court.

Judgment reversed and case remanded.


Doyle, P. J., and Andrews, J., concur.